EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Mr. David Woodral Reg. No. 57,277, on 12/15/2021.

The application has been amended as follows: 
In the claims
1. (Currently amended) A lighting system comprising:
a plurality of signal light bulbs that are positioned on a front and rear of a vehicle to indicate a turning direction of the vehicle;
a microcontroller in operative communication with the plurality of signal light bulbs to illuminate a first subset of the plurality of signal light bulbs that are visible on a left side on the front and rear of the vehicle, to illuminate a second subset of the plurality of signal light bulbs that are visible on a right side on the front and rear of the vehicle, and to illuminate both subsets of light bulbs simultaneously;


a hazard switch that is operable by the occupant of the vehicle to provide a first signal to the microcontroller and to provide a second signal to the microcontroller;
an accelerometer in communication with the microcontroller;
wherein the microcontroller flashes the first subset of the plurality of signal light bulbs in response to the left turn indication, and flashes the second subset of the plurality of signal light bulbs in response to the right turn indication;
wherein the microcontroller flashes the first and second subsets of signal light bulbs simultaneously in response to receipt of the first signal; and
wherein the microcontroller strobes the first and second subsets of signal light bulbs simultaneously in response to receipt of the second signal, a cycle of the strobing being perceptibly faster than a cycle of the flashing of the first subset of signal light bulbs, perceptibly faster than a cycle of the flashing the second subset of signal light bulbs, and perceptibly faster than a cycle of the flashing of the first and second subsets of signal light bulbs simultaneously in response to the first signal;
wherein the microcontroller strobes the first and second subsets of lights simultaneously in response to an indication from the microcontroller of non-typical driving; wherein the non-typical driving includes an overturn of the vehicle.

2. (Original) The light system of claim 1, wherein the microcontroller comprises a body control module.



4. (Currently amended) The lighting system of claim [[3]] 1, wherein the non-typical driving further includes rapid deceleration.

5. (Cancelled) 

6. (Previously presented) The lighting system of claim 1, wherein the microcontroller is in communication with at least one vehicle safety system and strobes the first and second subsets of lights simultaneously in response to a third signal from the at least one vehicle safety system.

7. (Previously presented) The lighting system of claim 6, wherein the at least one vehicle safety system comprises an anti-lock braking system. 

8. (Previously presented) The lighting system of claim 6, wherein the at least one vehicle safety system comprises a vehicle airbag system.

9. (Cancelled)

10. (Previously presented) The lighting system of claim 1, wherein the microcontroller is operable to strobe the first and second subsets of light in sequence in response to the signal light stalk providing the left turn signal indication or the right turn indication while 

11-23. (Cancelled)

Allowable Subject Matter
Claims 1, 2, 4, 6-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Wasilewski-DeYoung-Song-Pederson-Chacon and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1, 2, 4, 6-8, and 10 shall be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683